Citation Nr: 0807617	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  04-44 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
claimed as secondary to the service-connected diabetes 
mellitus.

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from April 1954 to 
March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board remanded the issues identified on the title page to 
the Appeals Management Center (AMC) in Washington, D.C. in 
September 2007 for the purpose of issuing a current 
Supplemental Statement of the Case (SSOC).  The requisite 
SSOC was issued in September 2007, and the case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.

2.  The veteran has a currently diagnosed dental disorder, 
chronic localized advanced adult periodontitis, which has 
resulted in the loss of at least six teeth; there is no 
evidence that the disorder is related in any way to military 
service or to the service-connected diabetes mellitus.

3.  The veteran's loss of teeth has not been due to any loss 
of substance of the body of the maxilla or mandible, and has 
been fully restored by suitable prosthesis.

4.  The veteran's pes planus most closely approximates a 
moderate level of disability; there is no objective evidence 
of marked deformity such as pronation or abduction, 
accentuated pain on manipulation and use, indication of 
swelling on use, or characteristic callosities of either 
foot.  



CONCLUSIONS OF LAW

1.  The veteran does not have an acquired dental disability 
that was incurred in or aggravated by his active service or 
by a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.381, 17.161 
(2007).  

2.  The criteria for a rating in excess of 10 percent for the 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5276, 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In February 2003 the RO sent the veteran a letter advising 
the veteran to submit evidence that his service-connected 
bilateral pes planus had increased in severity.  The letter 
also advised the veteran that, since service connection had 
not yet been granted for diabetes mellitus (DM), he should 
submit medical evidence showing a current disability of 
claimed dental problems as due to DM, and stated that the 
claim for secondary service connection would be considered 
once service connection was granted for the underlying 
disorder.

The veteran had an opportunity to respond prior to issuance 
of the August 2003 rating decision on appeal. The Board 
accordingly finds that the veteran has received notice of the 
elements required to support his claim for service connection 
and has had ample opportunity to respond.

In June 2005, during the course of the appeal, the RO sent 
the veteran a letter advising him that VA is responsible for 
getting relevant records held by any Federal agency, to 
include military records, Social Security Administration 
(SSA) records, and records from VA and other Government 
agencies.  The letter also advised the veteran that that VA 
would make reasonable efforts to obtain relevant records from 
non-Federal agencies and entities if authorized by the 
veteran to do so.  

The June 2005 letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."    
  
The Board finds that the RO's letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating decision.  However, the Board 
finds that the lack of full pre-adjudication notice in this 
appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated, the 
RO has given the veteran notice of what was required to 
substantiate the claim on appeal, and the veteran was 
afforded opportunity to submit such information and/or 
evidence prior to the issuance of the SSOCs in March 2006 and 
September 2007.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.    

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

An RO letter in March 2006 advised the veteran of the fourth 
and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability.  There is 
accordingly, there is no possibility of prejudice under the 
notice requirements of Dingess in regard to the claim for 
service connection.  

Dingess also held that, in rating cases, a claimant must be 
informed of the rating formulae for all possible schedular 
ratings for applicable rating criteria.  The RO notified the 
veteran of all applicable rating formulae for pes planus in 
the SOC of December 2004 and the SSOCs of March 2006 and 
September 2007, which suffices for Dingess.  

In the recent case of Vazquez-Florez v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008) the Court stated that 
adequate notice in a rating claim requires all four of the 
following questions be answered in the affirmative.  (1) Do 
the notice letters inform the claimant that to substantiate 
the claim he or she must provide, or ask VA to obtain, 
medical or lay evidence showing a worsening or increase in 
severity and the effect that worsening has had in his or her 
employment and daily life?  (2)  Is the claimant rated under 
a diagnostic code (DC) that contains the criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has had on the claimant's and daily 
life (such as a specific measurement or test result)?  If so, 
do the notice letters provide at least general notice of that 
requirement?  (3) Do the notice letters advise the claimant 
that if an increase in disability is found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide a range in severity from 0 percent to 100 
percent (depending on the disability involved), based on the 
nature of the symptoms for which disability compensation is 
being sought, their severity and duration, and their impact 
on employment and daily life?  (4) Do the notice letters 
provide examples of the types of medical and lay evidence the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the notice letters provided to the veteran did 
not satisfy the requirements of Vazquez-Florez.  However, 
submissions on the veteran's behalf have cited those 
elements; see e.g. a June 2005 Statement of Accredited 
Representative asserting that the veteran's condition had 
"adversely affected the veteran's quality of life including 
at home, play or employment, or the lack thereof."    

The Board accordingly finds that the veteran has demonstrated 
actual knowledge of the requirements for higher rating as 
articulated in Vazquez-Florez.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  The veteran has not identified, and the file does 
not otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

The veteran's most recent VA examination of the feet was 
performed in March 2004.  The veteran has not asserted, and 
subsequent clinical treatment records including diabetic foot 
examinations do not show, that his pes planus symptoms have 
become more severe since then.  

The record also includes a comprehensive VA orthodontic 
evaluation in June 2005.  As the dental issue on appeal is 
entitlement to service connection, the current severity of 
the claimed disorders is not in contention and the passage of 
several years since that examination is not material to the 
adjudication of the appeal.   

The Board accordingly finds no reason to remand for further 
examination.  

Finally, the veteran has been advised of his entitlement to a 
hearing before the RO's hearing officer and/or before the 
Board, but he has not requested such a hearing.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  

II.  Analysis

Entitlement to service connection for a dental disorder

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§§ 3.303(d), 3.304.  

Alternatively, service connection may be granted on a 
secondary basis for a disability found to be proximately due 
to, or the result of, a service-connected disease or injury.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2003); 
Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  

Compensation is available for loss of teeth due to loss of 
substance of the body of the maxilla or mandible, where the 
lost masticatory surface cannot be restored by suitable 
prosthesis.  38 C.F.R. § 4.150 (schedule of ratings - dental 
and oral conditions).  Otherwise, replaceable missing teeth 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment.  
38 C.F.R. § 3.381(a).  

However, those veterans having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from service trauma may be authorized any treatment 
indicated as reasonably necessary for correction of such 
service-connected noncompensable condition or disability.  
38 C.F.R. § 17.161(c).  
 
The veteran asserts that his claimed dental disorder must be 
secondary to his service-connected diabetes mellitus (DM) 
because he had no dental problems before DM became manifest.

STR show routine dental treatment throughout the veteran's 22 
years of military service.  There is no indication of a 
chronic unresolved disorder of the teeth or gums at the time 
of his retirement, although reference is made of a receding 
gum condition.

The veteran had a VA DM examination in March 2003 during 
which the examiner noted diabetic symptoms including 
retinopathy of both eyes, very mild diabetic neuropathy of 
both feet, and mild vascular insufficiency of he lower 
extremities; there is no notation of any dental disorder 
associated with DM. 

The veteran had a VA dental consult in January 2004 in which 
the dentist characterized the veteran's current dental 
condition as left upper gum and bone pain with whitish 
leukoplakia and recurrent pain in the right upper molar.  The 
dentist noted that the veteran did not exhibit current oral 
pain.

The veteran had a VA dental examination in March 2004 during 
which he reported that several anterior maxillary teeth had 
become loose during the past year.  He reported that he had 
not had routine dental care in many years.   Physical 
examination showed no loss of functional impairment due to 
loss of motion and masticatory function loss.   Examination 
showed that 10 teeth were missing, noted as not due to loss 
of substance of body of maxilla or mandible.  The diagnosis 
was chronic periodontitis, and the examiner noted an opinion 
that the condition was not due to military service.

In January 2005 the veteran presented to the VA dental clinic 
complaining of pain in tooth #9.  The tooth was found to be 
hopelessly non-restorable and was extracted.  The diagnosis 
was dental caries.

A VA dental treatment note dated in May 2005 showed an 
impression of poor oral hygiene with very heavy calculus 
deposit and supra-eruption in # 2, 17 and 18.  Debridement 
and supra scaling were performed, and the veteran was 
scheduled for a periodontal evaluation the following month.

The veteran had a comprehensive VA orthodontic evaluation in 
June 2005 that showed a clinical impression of chronic 
localized advanced adult periodontitis.  Planned treatment 
was extraction of six erupted teeth (# 18, 2, 24, 25, 5 and 
7) and issue of upper and lower dentures; those six teeth 
were extracted by the VA dental clinic in July 2005 without 
complication.

The veteran had a VA DM examination in March 2006.  The 
examiner noted complications of DM including peripheral 
neuropathy in the hands and feet, hypertension, and erectile 
dysfunction; the examiner did not note any dental or oral 
disorder as being associated with DM.

Based on the evidence above, the Board notes that the veteran 
has a currently diagnosed dental disorder, i.e. chronic 
localized advanced adult periodontitis, which has resulted in 
the loss of at least six teeth.  

However, service connection specifically required that loss 
of teeth be due to loss of substance of the body of the 
maxilla or mandible, where the lost masticatory surface 
cannot be restored by suitable prosthesis.  In this case, the 
evidence shows that the loss of teeth has not been due to 
loss of substance of the body of the maxilla or mandible; 
further, the lost masticatory surface has been replaced by 
prosthesis (i.e. dentures).  Finally, there is no evidence 
whatsoever that the periodontitis is related in any way to 
the service-connected DM.

Accordingly, the criteria for service connection for a dental 
disorder are not met, either on a direct basis or on a 
secondary basis.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the evidence preponderates against the claim, 
and the benefit-of-the-doubt rule does not apply.  Gilbert, 
id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Evaluation of service-connected pes planus

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, the Board notes at this point that the U.S. Court of 
Appeals for Veterans Claims (Court) recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).   

The Board's adjudication of this claim has considered all 
evidence of symptoms since the submission of the claim in 
September 2002 and accordingly satisfies the requirements of 
Hart.  

The RO assigned the appellant's current 10 percent rating for 
bilateral pes planus under 38 C.F.R. § 4.171a, Diagnostic 
Code (DC) 5276 (flatfoot, acquired).  The rating criteria of 
DC 5276 are as follows:

Mild pes planus (symptoms relieved by built-up shoes or arch 
supports) is rated as noncompensable.

Moderate pes planus (weight-bearing line over the medial to 
great toe, inward bowing of the tendo Achilles, and pain on 
manipulation and use of the feet) is rated as 10 percent 
disabling whether bilateral or unilateral.

Severe pes planus (objective evidence of marked deformity 
such as pronation or abduction, accentuated pain on 
manipulation and use, indication of swelling on use, and 
characteristic callosities) is rated as 20 percent if 
unilateral and 30 percent if bilateral.

Pronounced pes planus (marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances) is rated as 30 
percent disabling if unilateral and 50 percent disabling if 
bilateral.

As noted above, the Board's adjudication of this claim has 
considered all evidence of symptoms since the submission of 
the claim in September 2002.

The veteran received treatment for various complaints by Dr. 
S.R. through December 2002 and from Dr. R.E.T. through May 
2003, but neither physician noted symptoms relevant to the 
veteran's pes planus.  Similarly, VA outpatient treatment 
records through March 2003 are silent regarding symptoms of 
pes planus.

The veteran had a VA diabetes mellitus examination in March 
2003 during which he complained of constant pain in the soles 
of both feet, including while resting.  The examiner noted 
mild peripheral neuropathy with mild numbness in both feet, 
but stated that the pain was due to flat feet rather than 
diabetic symptoms.  There is no mention of orthotics or 
deformity of the feet.   

A VA X-ray of the right foot in August 2003 was normal (no 
acute or chronic bony or articular changes of the foot).

The veteran had a VA examination of the feet in March 2004 in 
which the examiner noted current foot disorders of pes 
planus, arterial insufficiency of both lower extremities 
secondary to DM, and diabetic peripheral neuropathy of both 
lower extremities.  The examiner noted that the veteran had 
been wearing orthotic shoes for the past six months; his 
previous shoes would wear down in the area of the right heel.  
He reported that the special shoes helped him to keep his 
balance while ambulating.  The veteran reported that his feet 
felt hot and sweaty most of the time, alleviated by 
application of foot powder daily.  The veteran denied much 
foot pain but reported occasional ache in both ankles.  He 
denied swelling, weakness, or fatigue of the feet or ankles, 
and denied using a cane or other assistive device.

On physical examination the right foot was slightly everted 
outward while walking or standing, and bilateral pes planus 
was confirmed.  There was good sensation to pinprick on the 
feet and ankles.  Range of motion of the ankles was normal 
and without pain, and active range of motion produced no 
weakness, fatigue or incoordination.  There were no calluses, 
ulcerations, or skin abnormalities, and there was no abnormal 
weightbearing.  The examiner's diagnosis was bilateral pes 
planus, improved with corrective shoes.    

The veteran had a VA clinical diabetic foot examinations in 
April 2004 and February 2006 that noted no skin breaks, 
deformity, erythema, trauma, pallor on elevation, dependent 
rubor, nail deformities, extensive callus, or pitting edema.  
Sensory examination of the feet with monofilament was normal.  
The veteran had no complaints of foot pain.

On comparison of the evidence above to the rating criteria, 
the Board finds that the veteran's pes planus clearly does 
not approximate the "severe" level of disability required 
for the higher 20 percent rating.  Specifically, there is no 
evidence whatsoever of marked deformity such as pronation or 
abduction, accentuated pain on manipulation and use, 
indication of swelling on use, and characteristic 
callosities; in fact, all examinations of record show that 
those symptoms have not been present at any time during the 
course of the appeal.

The veteran asserts in support of a higher rating that his 
feet are painful, and the Board notes that "accentuated pain 
on manipulation and use" is one of the factors listed among 
the criteria for the higher 20 percent rating.  However, the 
criteria for the higher rating are conjunctive, not 
disjunctive, which means that all of the listed criteria must 
be present for the rating to be assigned.  See Melson v. 
Derwinski, 1 Vet. App. 334 (1991) (holding that the use of 
the conjunctive "and" in a statutory provision meant that 
all of the conditions listed in the provision had to be met).  
Compare Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that 
only one disjunctive "or" requirement had to be met in 
order for an increased rating to be assigned).  

Accordingly, the schedular criteria for a rating of 20 
percent are not met.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not contemplated in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.49; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995) (emphasis added).

As noted, the rating criteria for the current 10 percent 
rating clearly incorporate "pain on manipulation and use of 
the feet" as a factor, and an additional level of 
compensation for pain is not appropriate.  The other factors 
cited (excessive movement, weakness, excessive fatigability, 
or incoordination) are not demonstrated. 

The Board accordingly finds that the criteria for a rating in 
excess of 10 percent for the service-connected bilateral pes 
planus are not met.

In arriving at its conclusion the Board has considered the 
benefit-of-the-doubt rule.  In this case the preponderance of 
the evidence shows that the veteran's symptoms more closely 
approximate the criteria for the current rating, and the 
benefit-of-the-doubt rule is not for application.  Gilbert, 1 
Vet. App. at 55; Ortiz, 274 F.3d 1361.


ORDER

Service connection for a dental disorder, to include as 
secondary to the service-connected diabetes mellitus, is 
denied.

An evaluation in excess of 10 percent for the service-
connected bilateral pes planus is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


